IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL WOODS,1                             §
                                               §   No. 606, 2015
          Respondent Below-                    §
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware,
                                               §   in and for Kent County
    JESSICA WOODS,                             §   File No. CK08-03006
                                               §   Pet. No. 08-36179
          Petitioner Below-                    §
          Appellee.                            §

                               Submitted: June 10, 2016
                               Decided:   August 19, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                           ORDER

         This 19th day of August 2016, upon consideration of the parties’ briefs and

the record on appeal, it appears to the Court that:

         (1)     The appellant, Samuel Woods (“the Husband”), filed a notice of

appeal on November 10, 2015 from two orders of the Family Court dated July 13,

2015 and October 14, 2015. The July 13, 2015 Order divided the parties’ property

ancillary to their divorce and awarded the appellee, Jessica Woods (“the Wife”),

her reasonable attorney’s fees due to the Husband’s conduct during the course of

discovery (“the Property Division Order”). The October 14, 2015 Order addressed

the Husband’s motion, which was filed on August 7, 2015, seeking clarification of
1
    The Court previously assigned pseudonyms to the parties.
the division of the Husband’s retirement account for purposes of drafting a

Qualified Domestic Relations Order (“the Clarification Order”). Although the

parties have filed briefs addressing the merits of the Property Division Order, we

conclude that the Husband’s appeal from the Property Division Order is untimely,

and we lack jurisdiction to consider the arguments that the Husband raises in his

opening brief. The appeal, therefore, must be dismissed.

      (2)   The record reflects that the parties married in September 2000,

separated in July 2008, and divorced in January 2009. The Family Court held a

hearing on the parties’ ancillary matters on April 22, 2015. On July 13, 2015,

among other rulings, the Family Court issued its twelve-page Property Division

Order, dividing the parties’ marital assets and debts. As part of the Property

Division Order, the Family Court held that the Wife was entitled to her reasonable

attorney’s fees due to the delay of the case caused by the Husband’s conduct

during the course of discovery. The Wife’s counsel was directed to submit an

affidavit and proposed order regarding her attorney’s fees. On July 23, 2015, the

Family Court awarded the Wife $2500.00 in attorney’s fees (“the Attorney’s Fees

Order”).

      (3)   The Husband did not file an appeal within thirty days of the

Attorney’s Fees Order, which was the Family Court’s final order for appeal




                                        2
purposes.2 Moreover, the Husband did not file a timely motion for reargument of

the Family Court’s Property Division Order or Attorney’s Fees Order, which

would have tolled the finality of the Family Court’s ancillary judgment.3

         (4)     On August 7, 2015, the Husband, through his then-counsel, filed a

“Motion for Clarification,” requesting the Family Court to clarify one sentence of

the Property Division Order regarding whether the Wife’s 50% interest in the

Husband’s retirement account (valued at $383.00) was a flat 50% interest or

whether the Wife’s 50% interest was to be determined using the Cooper formula.4

The Husband purported to seek clarification in order to draft an appropriate

Qualified Domestic Relations Order.5              The Wife responded to the Husband’s

motion, stating that no clarifying order was necessary because it was clear from the

context of the Property Division Order that only the parties’ pensions were subject

to the Cooper formula. On October 14, 2015, the Family Court signed the form

order attached to the Wife’s response, which granted in part and denied in part the


2
  Lipson v. Lipson, 799 A.2d 345, 348 (Del. 2001) (holding that “a judgment on the merits of any
request for ancillary relief is not final until an outstanding related application for an award of
attorney’s fees has been decided.”).
3
    Pinkert v. Wion, 431 A.2d 1269, 1270 (Del. 1981).
4
 The Cooper formula is a method of dividing pension benefits, which was approved by this
Court in Jerry L.C. v. Lucille H.C., 448 A.2d 223, 225-26 (Del. 1982).
5
  In fact, in discussing the appropriate division of the parties’ respective retirement and pension
accounts, the Family Court twice indicated that only the pension accounts were subject to the
Cooper formula. See Woods v. Woods, File No. CK08-03006, at 5, 8 (Del. Fam. Ct. July 13,
2015). In a later paragraph, however, the Family Court mistakenly indicated that “[t]he parties’
retirement accounts shall be divided by the Cooper formula….” Id. at 10 (emphasis added).


                                                3
Husband’s request for clarification. The Family Court restated its intent that only

the parties’ pension accounts were subject to division using the Cooper formula.

On November 10, 2015, the Husband, acting pro se, filed his notice of appeal in

this Court, purporting to appeal from both the Property Division Order and the

Clarification Order.

          (5)     The Husband filed his opening brief on appeal on January 27, 2016.

His brief raises issues challenging only the Property Division Order. The Wife

filed her answering brief on appeal on March 28, 2016. Although the Wife’s

answering brief addresses the merits of the Husband’s arguments and does not

address the Court’s lack of jurisdiction to consider the appeal, we cannot construe

this failure as a waiver of the jurisdictional issue.6 This Court has an obligation to

address any jurisdictional defects, even if not raised by the parties,7 and may

involuntarily dismiss any appeal, sua sponte, if the appeal fails to invoke the

Court’s jurisdiction.8

          (6)     A civil appeal must be filed within thirty days after entry upon the

docket of the final judgment, order or decree from which the appeal is taken.9 The


6
  Branch Banking & Trust Co. v. Eid, 114 A.3d 955, 959 (Del. 2015) (holding that the parties
cannot waive issues regarding appellate jurisdiction and cannot confer jurisdiction by consent).
7
  See, e.g., Pollard v. The Placers, Inc., 692 A.2d 879 (Del. 1997) (raising, sua sponte, a
jurisdictional issue regarding the finality of the judgment on appeal).
8
    Del. Supr. Ct. R. 29(c) (2016).
9
    Del. Supr. Ct. R. 6(a)(i) (2016).


                                               4
Court lacks jurisdiction to consider an untimely appeal unless the untimeliness is

attributable to court personnel.10 Although a timely-filed motion for reargument

under Rule 59(e)11 will toll the period for filing an appeal from a Family Court

judgment, an untimely motion will not.12

         (7)     In this case, we conclude that the Family Court’s Property Division

Order became final and appealable on July 24, 2015, the day that the Attorney’s

Fees Order was docketed.             The Husband’s Motion for Clarification, filed on

August 7, 2015, did not toll the finality of the Property Division Order because,

even given a generous reading, the motion could not be construed as a motion for

reargument under Family Court Rule 59(e).                     The Husband’s Motion for

Clarification did not take issue with any substantive aspect of the Family Court’s

Property Division Order but merely sought to correct an error that, upon reading

the clearly expressed intent of the Property Division Order as a whole, was an

obvious typographical error. The Clarification Order did not replace, or substitute

for, the Property Division Order in any way. Moreover, even if the Husband’s

Motion for Clarification could be construed as a motion for reargument of the



10
     Branch Banking & Trust Co. v. Eid, 114 A.3d at 957.
11
   See Fam. Ct. Civ. R. 59(e) (2016) (stating that a motion for reargument “shall be served and
filed” within 10 days after the Family Court’s opinion or decision). Under Family Court Civil
Rule 6(a), computation of the 10-day reargument period includes intermediate weekends and
holidays.
12
     Tomasetti v. Wilmington Sav. Fund Soc’y, 672 A.2d 61, 64 (Del. 1996).


                                                 5
Property Division Order, it was not timely filed under Rule 59(e), and only timely

motions for reargument toll the finality of a trial court’s judgment.13

         (8)    Without the tolling effect of a timely-filed motion for reargument

under Rule 59(e), the Husband’s notice of appeal from the Family Court’s final

judgment docketed on July 24, 2015 should have been filed in this Court on or

before August 24, 2015. It was not. Accordingly, the Court has no jurisdiction to

consider the Husband’s appeal from the Property Division Order or the Attorney’s

Fees Order. Therefore, that aspect of his appeal must be dismissed. Moreover,

because the Husband’s opening brief fails to raise any points challenging the

Clarification Order, we conclude that his appeal from that judgment must be

affirmed.

         NOW, THEREFORE, IT IS ORDERED that the Husband’s appeal from the

Family Court’s order dated July 13, 2015 is hereby DISMISSED as untimely. The

Family Court’s judgment dated October 14, 2015 is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




13
     McDaniel v. DaimlerChrysler Corp., 860 A.2d 321, 322-23 (Del. 2004).


                                               6